DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/CN2018/109703 filed 10/10/2018.3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/17/2017. 

Response to Arguments/Amendments
4.	Regarding the 35 U.S.C. §112(b) rejection of claims 12 and 16 (see section 4 of the Office Action dated 11/09/2021), the Applicant’s amendments have been fully considered; the newly amended claim language (since incorporated into the independent claims) overcomes the previously applied rejection, which has been withdrawn. 

5.	Regarding the 35 U.S.C. §112(b) rejection of claim 15 (see section 5 of the Office Action dated 11/09/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

6.	Regarding the prior art rejection, the Applicant’s arguments relating to the newly amended claims have been fully considered, and are persuasive. See section 8 below for details. 

REASONS FOR ALLOWANCE
7.	Claims 1 – 11, 13 – 15, 33 – 35, and 37 are allowed.
Reasons For Allowance Over Prior Art
8.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of PDCCH beam failure recovery. The independent claims require a UE detecting whether each PDCCH beam of a plurality of PDCCH beams (the Examiner understands the usage of the plural “of all the PDCCH beams” in the claims as requiring a plurality of PDCCH beams) has failed; if the number of failed beams is with a preset range of more than zero but less than the maximum amount of beams, then the UE sends a first BFR to the station; and if all of the beams fail, sending a different BFR. This is known in the art. Specifically, 3GPP ‘677 (3GPP TSG RAN WG2 #99 R2-1708677) discloses monitoring multiple PDCCH beams for failure, and 3GPP ‘389 (3GPP TSG RAN WG1 Meeting 90bis R1-1718389) discloses triggering different BFR procedures based on whether some or all beams fail. The Applicant has amended the independent claims to require three additional limitations: 1) that both BFR requests indicate a message type for a report message; 2) this indication is done via either an unused signaling bit in the UCI, or a signaling bit that is added to the UCI; and 3) that the indications are different in the two BFR requests. The Examiner did not find these three limitations in the prior art in a way that one of ordinary skill in the art would have found it obvious to combine with 3GPP ‘687 and 3GPP ‘389. The Examiner believes that the cited prior art is the best available, and believes that one of ordinary skill in the art would not have found it obvious to combine with another reference(s) such that the independent claims would be taught. Therefore claims 1 – 11, 13 – 15, 33 – 35, and 37 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                       

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464